DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (2016/0195746).
Re claim 22, Hong et al. disclose a first light emitting element including a pixel electrode (187); a second light emitting element; a first color filter (230R) disposed so as to overlap with the first light emitting element, the first color filter transmitting light including a first wavelength region (red); and a second color filter (230G) disposed so as to overlap with the second light emitting element and the pixel electrode (187) of the first light emitting element, the second color filter transmitting light including a second wavelength region (green) (Fig. 9).
Re claim 23, Hong et al. disclose further comprising: a third light emitting element; and a third color filter (230B) disposed so as to overlap with the third light emitting element and the pixel electrode (187) of the first light emitting element, the third color filter transmitting light including a third wavelength region (blue).
Re claim 24, Hong et al. disclose wherein in a region that overlaps with the pixel electrode of the first light emitting element in plan view, the first color filter overlaps with the second color filter and the third color filter ([0066]).

Allowable Subject Matter
Claims 1, 3-8, 12 and 15-20 are allowed as indicated in the reasons for allowance provided in the office action mailed 3/3/22.

Claims 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pending the correction of issues outlined in the rejection above, the following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
further comprising: a first contact electrode that electrically connects to the pixel electrode of the first light emitting element through a first contact hole, wherein the second color filter overlaps with the first contact hole, as recited in claim 25;
further comprising: a first contact electrode that electrically connects to the pixel electrode of the first light emitting element through a first contact hole, wherein the second color filter overlaps with the first contact hole, and the third color filter overlaps with the first contact hole, as recited in claim 26; 
further comprising: a first contact electrode that electrically connects to the pixel electrode of the first light emitting element through a first contact hole, wherein in a region that overlaps with the first contact hole in plan view, the second color filter overlaps with the third color filter, as called for in claim 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        August 10, 2022